DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on May 25, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Remarks
Examiner acknowledges applicants’ reply dated July 18, 2022, including arguments and amendments.

Claims 1 – 20 remain pending.

Response to Arguments
Examiner finds applicants’ arguments regarding the previously-made interpretation of claim 1 under 35 USC 112(f) to be persuasive. The presence of the limitation “recommendation compiler implemented by processor circuitry” effectively limits the scope of the subject matter; therefore, the 112(f) interpretation is hereby withdrawn.

Examiner finds applicants’ arguments regarding the rejection of the claims under 35 USC 101, for being directed to a judicial exception without significantly more, are not persuasive, and the rejection is therefore maintained.

Applicants argue that the claims are not directed to a judicial exception (Step 2A, Prong 1), because they do not recite a mathematical relationship, formula, or calculation. Examiner respectfully disagrees. The comparison of vectors is an intrinsically mathematical operation.

Applicants further argue that even if the claims are directed to a judicial exception, that judicial exception is integrated into a practical application (Step 2A, Prong 2). Examiner again respectfully disagrees. As per MPEP 2106.04(d), one example of a limitation that does not integrate a judicial exception into a practical application is that of adding insignificant extra-solution activity to the judicial exception. As per MPEP2106.05(g), some examples of insignificant extra-solution activities include “mere data gathering” and “selecting a particular data source of type of data to be manipulated.” The sum total of the limitations of the claim that are not specifically directed to the judicial exception falls within the category of extra-solution activities, and thereby do not successfully integrate the recited judicial exception into a practical application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites the abstract idea of employing mathematical operations to calculate numerical representations. This judicial exception is not integrated into a practical application because they are recited at a high level of generality and are merely used to apply the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are recited at a high level of generality and are merely used to apply the abstract idea.

As per MPEP 2106.04, the claims are analyzed as follows:

At Step 1, a determination is made as to whether the claims are directed to one of the four statutory categories of invention. All independent claims of this invention satisfy this step.

At Step 2A, Prong 1, a determination is made as to whether the claims are directed to a judicial exception. Independent claim 1 recites an attribute vector selector to determine an artist, an attribute vector aggregator to form an event attribute vector based on an attendee attribute vector and an artist attribute vector; and a vector comparator and a recommendation compiler. The broadest reasonable interpretation of these steps is that of a mathematical concept, because it employs mathematical operations to calculate numerical representations. Claim 1 is therefore directed to the judicial exception of an abstract idea, as well as claims 2 – 8, which depend from claim 1.

Independent claim 9 recites the steps of generating an artist attribute vector based on media attribute vectors, generating an attendee attribute vector based on media attribute vectors, generating an event attribute vector based on the attendee attribute vector and the artist attribute vector, and generating a venue attribute vector based on the event attribute vector. The broadest reasonable interpretation of these steps is that of a mathematical concept, because it employs mathematical operations to calculate numerical representations. Claim 9 is therefore directed to the judicial exception of an abstract idea, as well as claims 10 – 14, which depend from claim 9.

Independent claim 15 recites the steps of calculating an artist attribute vector based on media attribute vectors, calculating an attendee attribute vector based on media attribute vectors, calculating an event attribute vector based on the attendee attribute vector and the artist attribute vector, and calculating a venue attribute vector based on the event attribute vector. The broadest reasonable interpretation of these steps is that of a mathematical concept, because it employs mathematical operations to calculate numerical representations. Claim 15 is therefore directed to the judicial exception of an abstract idea, as well as claims 16 – 20, which depend from claim 15. Step 2A Prong 1 is therefore answered affirmatively.

At Step 2A, Prong 2, a determination is made as to whether the claim recites additional elements that integrate the judicial exception into a practical application. For all independent claims, the recited additional elements (processor, computer-readable media, instructions) do not integrate the abstract idea into a practical application because they are recited at a high level of generality and are merely used to apply the abstract idea. Step 2A Prong 2 is therefore answered in the negative.

At Step 2B, a determination is made as to whether the claims recite additional elements that amount to significantly more than the judicial exception (also known as the “inventive step”). For all independent claims, recited additional elements do not amount to significantly more than the judicial exception, because they are recited at a high level of generality and are merely used to apply the abstract idea. Step 2B is therefore answered in the negative.

On the basis of the analysis above, independent claims 1, 9, and 15 are rejected under 35 USC 101, for being directed to a judicial exception.

The dependent claims are analyzed below:

Claims 2 – 3, 7, 13, 14, 17, and 19 recite additional limitations that are directed to the same judicial exception as the independent claims. They recite further mathematical operations to calculate numerical representations.

Claims 5, 6, 8, 11, and 12 recite additional limitations that amount to insignificant extra-solution activities (as per MPEP 2106.05(g)(3) referring specifically to the output of data).

Claims 4, 9, 10, 16, 18 and 20 recite some additional limitations that are directed to the same judicial exception as the independent claims, and some additional limitations that amount to insignificant extra-solution activities.

For the above reasons, claims 1 – 20 are rejected under 35 USC 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/            Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/            Supervisory Patent Examiner, Art Unit 2167